DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Response to Amendment
	The Amendment received December 21, 2021 has been entered. 
	Claim 1 has been amended to recite “wherein said electrolyte comprises a solvent selected from the group consisting of 1,3- dioxolane (DOL), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, methylethyl carbonate (MEC), ethyl propionate, methyl propionate, gamma-butyrolactone (y-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), fluoroethylene carbonate (FEC), vinylene carbonate (VC), allyl ethyl carbonate (AEC), a hydrofluoroether, a room temperature ionic liquid solvent, and combinations thereof.” The Specification provides support for the Amendment. Specification at 13.
Response to Arguments
	The Applicant’s arguments and remarks received December 21, 2021 (“Remarks”) traversing the August 25, 2021 Final Rejection have been fully considered.
	It is respectfully submitted that the Applicant’s arguments are not persuasive. The Applicant contends that the prior art relied upon in the rejection does not disclose or render obvious Amended Claim 1. Remarks at 8. Contrary to the Applicant’s argument, US2010/0316903 to Kim (“KIM”) discloses the disputed limitations as set forth in the prior art rejections below. The remaining arguments presented by the Applicant rely solely upon the alleged deficiency of KIM with respect to Claim 1 and are thus similarly not persuasive. See Remarks at 8.
	The rejections set forth in the Final Rejection are maintained and modified to address the amended claim language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-15, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0316903 to Kim et al. in view of US2019/0214626 to Shibata.

	As shown by Figures 1-2 and disclosed by KIM paragraphs 30-31, KIM discloses a “porous coating layer” comprising inorganic particles 3 that is a separate distinct layer from the separator because it is coated onto the substrate and may be on one or both surfaces of the porous substrate film (also see ¶ 41 “In order to coat the porous substrate with the coating solution in which the inorganic particles are dispersed, a common coating method well known in the art may be used … the porous coating layer may be formed selectively on either only one surface or both surfaces of the porous substrate” (emphasis added)).


    PNG
    media_image1.png
    607
    596
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    597
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding Claim 1, KIM discloses a method of improving fire resistance (¶ 5-7, improving thermal stability, controlling short circuit even upon overheating) of a lithium 
said method comprising:
 disposing a first heat-resistant spacer layer between said porous separator and said cathode layer (¶ 17, porous coating layer formed on at least one surface of the porous substrate of the separator and thus is between the separator and the cathode, and between the separator and the anode; ¶ 30, see also Fig. 1 duplicated above), wherein said first heat-resistant spacer layer is bonded or adhered to said cathode (¶ 51, lamination of each battery layer including the porous coating layer, and adhesion of binder in layer to adjacent components each result in bonding or adherence of the porous coating layer to said cathode);
and wherein said first heat-resistant spacer layer comprises:
(a) a first lithium ion-conducting polymer matrix or binder (¶ 18-21, crosslinked binder and non-crosslinked binder) and particles of a first inorganic material that are dispersed in or chemically bonded by said first polymer matrix or binder (¶ 21-25, the inorganic particles of the porous coating layer, see also ¶ 17 porous coating layer comprising mixture of binder and inorganic particles); and wherein said first heat-resistant spacer layer has a thickness from 10 nm to 20 µm (¶ 27, where this disclosed range substantially overlaps and anticipates the claimed range of 100.1 nm to 100 µm) and said first polymer matrix or binder has a lithium-ion conductivity from 10-8 S/cm to 5 x10-2 S/cm (the polymer matrix or binder disclosed comprises the same structure and or 
(b) a fabric, paper, non-woven structure, foam, or porous membrane of a first inorganic material; wherein said first inorganic material has a melting point or thermal degradation temperature higher than 400°C (¶ 23-25 lithium ion conducting inorganic particles such as lithium phosphates, lithium titanates, and lithium ion conducting glasses, each of which have a “thermal degradation” temperature higher than 400C because the melting point of the disclosed inorganic particles is far greater than 400°C; ¶ 39-40, inorganic particles coated onto porous substrate).
KIM further discloses the electrolyte comprises a solvent which may be acetonitrile as claimed (¶ 49 “Electrolyte useable in the present invention includes … an organic solvent selected from the group consisting of … acetonitrile …”).
KIM does not disclose “wherein said first heat-resistant spacer layer is bonded or adhered to said cathode with a first adhesion strength and said first heat-resistant spacer layer is adhered to said separator having a second adhesion strength which is smaller than said first adhesion strength” as required by Claim 1.
US2019/0214626 to Shibata (“SHIBATA”) discloses a porous insulating heat-resistant spacer layer located between an electrode (cathode, or anode) and the separator (abstract, Fig. 1).  SHIBATA further teaches that “adhering between the positive electrode and the heat resistance more strongly than between the heat resistance layer and the separator … it is possible to obtain an energy storage device that enables a more decrease in current at a short circuit portion formed in abnormal use in which foreign matter such as a nail is stuck into the energy storage device, for both the separator and cathode (or anode), and the adhesion strength to the cathode is greater than the adhesion strength to the separator similarly to the claimed embodiment of the Applicant’s invention.
Before the time of filing, it would have been obvious to one of ordinary skill in the art to have modified KIM such that the heat-resistant spacer layer is bonded or adhered to said cathode with a first adhesion strength and said first heat-resistant spacer layer is adhered to said separator having a second adhesion strength which is smaller than said first adhesion strength” as taught by SHIBATA. The motivation for doing so would have been to provide increased adhesion of the heat-resistant spacer layer to the cathode than to the separator to obtain an energy storage device that enables a greater decrease in current at a short circuit portion formed in abnormal use in which foreign matter such as a nail is stuck into the energy storage device, for example as expressly taught by SHIBATA.
	Regarding Claim 2, KIM modified in view of SHIBATA (“modified-KIM”) is relied upon as above with respect to the method of claim 1, and KIM further discloses the method further comprising disposing a second heat-resistant spacer layer between said porous separator and said anode layer (Fig. 1-2, on the anode side of the separator), wherein said second heat-resistant spacer layer is bonded or adhered to said anode (as discussed above with respect to Claim 1, the porous layer is on either, or both, sides of the porous separator and therefore may be between the separator and anode) and wherein said second heat-resistant spacer layer comprises (a) a second lithium ion-
	Regarding Claim 3, modified-KIM is relied upon as above and KIM further discloses a method of improving fire resistance of a lithium secondary battery comprising an anode, a cathode, a porous separator disposed between said anode and said cathode, and an electrolyte, said method comprising disposing a second heat-resistant spacer layer (abstract, porous coating layer) between said porous separator and said anode layer (abstract, ¶ 7, porous coating layer may be formed on both sides of the separator and thus may be between the anode and separator), wherein said second heat-resistant spacer layer is bonded or adhered to said anode and wherein 
	(a) a second lithium ion-conducting polymer matrix or binder (¶ 20, binder for the porous coating layer) and particles of a second inorganic material (¶ 21 inorganic particles for porous coating layer) that are dispersed in or chemically bonded by said second polymer matrix or binder and wherein said second heat-resistant spacer layer has a thickness from 10 nm to 100 um (¶ 27 10 nm to 20 micron thickness, ¶ 53 Example 1 2 micron thickness for the coating layer) and said second polymer matrix or binder has a lithium-ion conductivity from 10-8 S/cm to 5 x10-2 S/cm (the structure and composition disclosed is the same as that claimed and necessarily comprises the same lithium ion conductivity property); or 
	(b) a fabric, paper, non-woven structure, foam, or porous membrane of a second inorganic material (porous coating comprising inorganic particles); wherein said second inorganic material has a melting point or thermal degradation temperature higher than 400°C (such as Alumina).
	Regarding Claim 4, modified-KIM is relied upon as above and KIM further discloses a method of improving fire resistance of a lithium secondary battery comprising an anode, a cathode, a porous separator disposed between said anode and said cathode, and an electrolyte (¶ 47-48, abstract), said method comprising disposing a heat-resistant spacer layer between said porous separator and said cathode layer or said anode layer, wherein said heat-resistant spacer layer contains a distribution of particles of a thermally stable material having a heat- induced degradation temperature or melting point higher than 400°C and wherein said heat- resistant spacer layer acts to 
	Regarding Claim 5, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses said first polymer matrix or binder comprises a sulfonated polymer, a mixture of a sulfonated polymer and an electron-conducting polymer, a mixture of a sulfonated polymer and an electronically non-conducting polymer, or a mixture of an electron-conducting polymer and a lithium ion-conducting polymer (¶ 19-20 includes mixtures of electron conducting polymers and lithium ion conducting polymers). 
	Regarding Claim 6, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said electrolyte is selected from a non-aqueous liquid electrolyte, polymer gel electrolyte, polymer electrolyte, quasi-solid electrolyte, solid-state inorganic electrolyte, ionic liquid electrolyte, or a combination thereof (¶ 46-49, ¶ 56, Example 1 nonaqueous electrolyte).
	Regarding Claim 9, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said electrolyte comprises a solvent selected from the group consisting of 1,3-dioxolane (DOL), 1,2-dimethoxyethane (DME), tetraethylene glycol dimethylether (TEGDME), poly(ethylene glycol) dimethyl ether (PEGDME), diethylene glycol dibutyl ether (DEGDBE), 2-ethoxyethyl ether (EEE), sulfone, sulfolane, ethylene carbonate (EC), dimethyl carbonate (DMC), methylethyl carbonate (MEC), diethyl carbonate (DEC), ethyl propionate, methyl propionate, propylene carbonate (PC), gamma- butyrolactone (y-BL), acetonitrile (AN), ethyl acetate (EA), propyl formate (PF), methyl formate (MF), toluene, xylene, methyl acetate (MA), EC, PC, and DEC).
	Regarding Claim 10, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said electrolyte comprises a lithium salt selected from the group consisting of lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro- metasulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C2O4), lithium oxalyldifluoroborate (LiBF2C2O4), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphates(LiPF3(CF2CF3)3), lithium bisperfluoro-ethysulfonylimide (LiBETI), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, and combinations thereof (¶ 49, Example 1 ¶ 56 LiPF6).
	Regarding Claim 11, modified-KIM is relied upon as above with respect to the method of claim 5, and KIM further discloses wherein said sulfonated polymer is selected from the group consisting of poly(perfluoro sulfonic acid), sulfonated polytetrafluoroethylene, sulfonated perfluoroalkoxy derivatives of polytetra-fluoroethylene, sulfonated polysulfone, sulfonated poly(ether ketone), sulfonated poly (ether ketone), sulfonated polystyrene, sulfonated polyimide, sulfonated styrene-butadiene copolymers, sulfonated poly chloro- trifluoroethylene, sulfonated perfluoroethylene-propylene copolymer, sulfonated ethylene- chlorotrifluoroethylene copolymer, sulfonated polyvinylidenefluoride, sulfonated copolymers of and chemical derivatives, copolymers, and blends thereof (¶ 19-20, for example, polyvinylidene fluoroide is a “chemical derivative” of sulfonated polyvinylidene fluoride or the disclosed styrene butadiene polymers are chemical derivatives of sulfonated styrene butadiene copolymers as claimed).
	Regarding Claim 12, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first polymer matrix or binder comprises a lithium ion- conducting polymer may be chemical derivatives of sulfonated pvdf or sulfonated styrene butadiene copolymers as claimed (¶ 19-20, for example, polyvinylidene fluoroide is a “chemical derivative” of sulfonated polyvinylidene fluoride or the disclosed styrene butadiene polymers are chemical derivatives of sulfonated styrene butadiene copolymers as claimed). 
	Regarding Claim 13, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first polymer matrix or binder contains a lithium ion- conducting polymer selected from the group consisting of poly(ethylene oxide) (PEO, ¶ 19), polypropylene oxide (PPO), poly(acrylonitrile) (PAN, ¶ 19-20), poly(methyl methacrylate) (PMMA, ¶ 9, ¶ 19-20), poly(vinylidene fluoride) (PVDF, ¶ 19-20), poly bis-methoxy ethoxyethoxide-phosphazene,polyvinyl chloride, polydimethylsiloxane (¶ 19-20), and poly(vinylidene fluoride)- hexafluoropropylene (PVDF-HFP) copolymer, modified polyacrylic acid-based copolymer, polyester polyamine amide-based copolymer, polycarboxylic acid-based copolymer, polyalkylol amino amide-based copolymer, polysiloxane polyacryl-based copolymer, polysiloxane 
	Regarding Claim 14, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first inorganic material particles are selected from the group consisting of a metal oxide, metal carbide, metal nitride, metal boride, metal dichalcogenide, phosphate, sulfate, titanate, silicate, aluminosilicate, and combinations thereof (Example 1, ¶ 53 alumina; ¶ 23 including titania silicon carbide, titanates).
	Regarding Claim 15, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first inorganic material particles may be cobalt oxide or magnesium oxide as claimed (¶ 23-24 such as Cobalt Oxide or Magnesium Oxide).
	Regarding Claim 17, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first inorganic material is selected from the group consisting of oxides of at least one of the elements zirconium, aluminum, silicon, lithium, calcium, magnesium, potassium, or sodium (¶ 23-25).
	Regarding Claim 18, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first polymer matrix or binder has a room temperature lithium ion conductivity no less than 10-4 S/cm (the polymer matrix or binder of KIM comprises the same structure and composition claimed and therefore necessarily comprises the same properties including the claimed room temperature lithium ion conductivity).
Regarding Claim 19, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said first polymer matrix or binder has a room temperature lithium ion conductivity no less than 10-3 S/cm (the polymer matrix or binder of KIM comprises the same structure and composition claimed and therefore necessarily comprises the same properties including the claimed room temperature lithium ion conductivity).
	Regarding Claim 21, modified-KIM is relied upon as above with respect to the method of claim 2.
	KIM does not disclose said second heat-resistant spacer layer is bonded or adhered to said anode with a first adhesion strength and said second heat-resistant spacer layer is adhered to said separator having a second adhesion strength which is smaller than said first adhesion strength.
	However, as discussed above, SHIBATA teaches greater adhesion strength of a heat-resistant spacer layer to a cathode than to the separator. While SHIBATA does not teach a heat-resistant spacer layer between the anode and separator SHIBATA does that the beneficial effects of preferential adhesion to the cathode are obtained because “[w]hen the nail X reaches and penetrates the positive electrode 11, a part of the heat resistance layer 12 follows the nail X to be dragged in the positive electrode 11 … This is caused by relatively strong adhesion between the positive electrode 11 and the heat resistance layer 12 “ (¶ 30) and “[i]t is possible to adjust the peeling strength between the positive electrode 11 and the heat resistance layer 12 by the type, the layering amount, or the like of the adhesive resin 15” (¶ 55).

	This would have been obvious because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Here, (1) the combination of a heat-resistant spacer layer adjacent a separator and between a separator and an anode was known (see KIM as relied upon above); (2) providing greater adhesion force between an electrode and a heat-resistant spacer layer than the adhesion force between the heat-resistant spacer layer and the separator was known (as taught by SHIBATA and discussed above); and (3) how to provide preferential adhesion to an electrode over a separator (as taught by SHIBATA and discussed above) was known. Accordingly, one of ordinary skill in the art would have found it obvious to have provided greater adhesion strength of the heat-resistant spacer layer on the anode side of KIM to the anode than the adhesion strength of the heat-resistant spacer layer to the separator in the battery of KIM. In addition, nothing more than ordinary skill and the teachings of the prior art would have been needed based on the teachings of KIM and SHIBATA. Furthermore, one of ordinary skill would have had a reasonable expectation of success in achieving improved nail penetration test results based on the teachings of SHIBATA where the greater adhesion of the heat-resistant spacer layer to the electrode caused some of the heat-resistant 
	Regarding Claim 22, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses the battery is a lithium-ion battery, a rechargeable lithium metal battery, a lithium-sulfur battery, a lithium-selenium battery, or a lithium-air battery (abstract).
	Regarding Claim 23, modified-KIM is relied upon as above with respect to the method of claim 1, and KIM further discloses wherein said porous separator contains a film, woven fabric, or non- woven fabric formed using one or more selected from the group consisting of high-density polyethylene, low-density polyethylene, linear low-density polyethylene, ultrahigh-molecular weight polyethylene, polypropylene, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, poly ether ether ketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, polyethylene naphthalene, co-polymers thereof, blends thereof, and combinations thereof (¶ 31, non-woven fabric separator comprising for example polyamide, polyethersulfone).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SHIBATA, further in view of US2015/0024121 to He et al.

	Regarding Claim 7, modified-KIM is relied upon as above with respect to the method of claim 6.
	KIM is silent with respect to said electrolyte being a non-flammable quasi-solid electrolyte comprising a lithium salt dissolved in a liquid solvent having a lithium salt concentration from 3.5 M to 14.0 M so that the electrolyte exhibits a vapor pressure less 
	US2015/0024121 to He et al. (“HE”) discloses a lithium ion battery comprising a non-flammable electrolyte and electrolyte separator (abstract), the electrolyte comprising a lithium salt dissolved in a liquid solvent (abstract, ¶ 28) having a lithium salt concentration from 3.5 M to 14.0 M (¶ 29, lithium salt concentration greater than 3.5 M and up to 11 M which is within the claimed range) so that the electrolyte exhibits a vapor pressure less than 0.01 kPa (¶ 31, 0.01 kPa vapor pressure at 20°C) when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone (abstract), a flash point at least 20°C higher than a flash point of the liquid solvent alone, a flash point higher than 1500C, or no flash point (abstract).
	HE further discloses that this electrolyte separator system is non-flammable and safe, has long cycle life, high capacity, and high energy density (abstract).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified KIM to comprise an electrolyte with a lithium salt dissolved in a liquid solvent having a lithium salt concentration from 3.5 M to 14.0 M so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of the liquid solvent alone, a flash point at least 20°C higher than a flash point of the liquid solvent alone, a flash point higher than 1500C, or no flash point.
	The motivation for doing so would have been to use an electrolyte system for lithium batteries that is known to improve safety, and is non-flammable and safe, and 
	Regarding Claim 8, modified-KIM and HE are relied upon as above with respect to the method of claim 6, 
	KIM is silent with respect to the claimed electrolyte system, however, as discussed above, HE discloses the claimed electrolyte system, including wherein said electrolyte is a non-flammable quasi-solid electrolyte comprising a lithium salt dissolved in a mixture of a liquid solvent and a liquid additive having a lithium salt concentration from 1.5 M to 5.0 M (¶ 176 exemplifies 3.5 M which is within the claimed range and the disclosed range of greater than 3.5 M in ¶ 79 overlaps the claimed range) so that said electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C (abstract, ¶ 66 “exhibits a vapor pressure less than 0.01 kPa and often less than 0.001 kPa (when measured at 20°C.)”), a vapor pressure less than 60% of the vapor pressure of said liquid solvent alone (¶ 24), a flash point at least 20 degrees Celsius higher than a flash point of said liquid solvent alone, a flash point higher than 150°C, or no flash point (¶ 24), wherein said liquid additive, different in composition than said liquid solvent, is selected from the group consisting of hydrofluoro ether (HFE), trifluoro propylene carbonate (FPC, Table 1), methyl nonafluorobutyl ether (MFE), fluoroethylene carbonate (FEC, Table 1), tris(trimethylsilyl)phosphite (TTSPi), triallyl phosphate (TAP), ethylene sulfate (DTD), 1,3- propane sultone (PS), propene sultone (PES), alkylsiloxane (Si-O), alkyylsilane (Si-C), liquid oligomeric silaxane (-Si-O-Si-), tetraethylene glycol dimethylether (TEGDME, table 1), canola oil, and combinations thereof and said liquid additive-to-said liquid solvent ratio in said mixture is from 5/95 to 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified KIM to comprise the electrolyte system of HE resulting in the claimed invention and the motivation for doing so would have been to use an electrolyte that is non-flammable and thus improves safety.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SHIBATA, further in view of US2001/0053475 to Ying et al. and US2019/0198837 to Yushin et al.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US2001/0053475 to Ying et al. and US2019/0198837 to Yushin et al. (“YUSHIN”).
	Regarding Claim 16, modified-KIM is relied upon as above with respect to the method of claim 14, and further discloses wherein said inorganic material particles are selected from nanodiscs, nanoplatelets, or nanosheets of an inorganic material selected from: (a) bismuth selenide or bismuth telluride, (b) transition metal dichalcogenide or trichalcogenide, (c) sulfide, selenide, or telluride of niobium, zirconium, molybdenum, hafnium, tantalum, tungsten, titanium, cobalt, manganese, iron, nickel, or a transition metal (¶ 23-25 such as the various sulfides disclosed); (d) boron nitride, or (e) a combination thereof; wherein said particle are less than 100 nm (¶ 26, particle size of 0.01 to 10 microns).
	KIM is silent with respect to the specific inorganic particle shape and accordingly is silent with respect to the particles being disc, sheet, or platelet shaped as claimed.
	YUSHIN discloses inorganic particle coatings of a separator for a lithium battery wherein the inorganic particles are nanoparticles that may be sheet or platelet shape 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have utilized disc, platelet or sheet shaped particles as the inorganic particles of KIM. This would have been obvious because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). There is no evidence of criticality of the claimed particle shape. Alternatively, it would have been obvious to one of ordinary skill in the art to have modified KIM to comprise utilized disc, platelet or sheet shaped particles as the inorganic particles of KIM in order to use an inorganic particle shape for separator coatings that aid the separator to avoid fracturing or forming internal shorts during cell operation as taught by YUSHIN.
	With respect to the claimed sulfide or selenide inorganic particles, it is noted above that KIM discloses this material. Alternatively, YING discloses said inorganic materials of a protective coating for separators for electrochemical cells comprise sulfides or selenides of transition metals as claimed (¶ 200). At the time of filing it would have been obvious to one of ordinary skill in the art to have modified KIM to comprise selenide or sulfide transition metal particles as taught by YING. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of SHIBATA, further in view of US2011/0027658 to Kim.

	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of US2011/0027658 to Kim (“KIM II”).
	As asserted above, based on the claim language as currently written, KIM discloses the claimed structure of Claims 5 and 11. 
	KIM however is silent with respect to the first polymer matrix or binder comprising a sulfonated polymer which is an alternative embodiment of Claims 5 and 11. 
	KIM II discloses a sulfonated polystyrene lithium ion conductive binder (Claim 3).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified KIM such that the first polymer matrix or binder comprises sulfonated polystyrene as taught by KIM II resulting in the structure of Claim 5 wherein the first polymer matrix or binder comprises a sulfonated polymer, and the structure of Claim 11 wherein the first polymer matrix or binder comprises sulfonated polystyrene. The motivation for doing so would have been to improve lithium ion conductivity by using a known lithium ion conductive polymer suitable for use as a binder. This would have been obvious because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729